

116 S3760 IS: Strengthening Loan Forgiveness for Public Servants During the COVID–19 Crisis Act
U.S. Senate
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3760IN THE SENATE OF THE UNITED STATESMay 19, 2020Mr. Blumenthal (for himself, Mr. Udall, Mr. Booker, Ms. Warren, Ms. Smith, Mr. Cardin, Mr. Markey, Mrs. Feinstein, Ms. Hirono, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to provide for a percentage of student loan forgiveness for public service employment, and for other purposes.1.Short titleThis Act may be cited as the Strengthening Loan Forgiveness for Public Servants During the COVID–19 Crisis Act.2.Sense of the SenateIt is the sense of the Senate that—(1)the novel coronavirus of 2019 (COVID–19) is imposing a burden on many individuals, including doctors, nurses, and teachers, who are participating in the public service loan forgiveness program under section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)); and(2)restructuring the loan forgiveness provided through such program and accommodating disruptions that might occur due to the impact of the novel coronavirus of 2019 (COVID–19) are necessary.3.Public service loan forgiveness program(a)In generalSection 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended—(1)in paragraph (1), in the matter preceding subparagraph (A), by inserting , except as provided in paragraph (5), after on any eligible Federal Direct Loan not in default; and(2)by adding at the end the following:(5)Loan cancellation for new loans(A)In generalBeginning after the date of enactment of the Strengthening Loan Forgiveness for Public Servants During the COVID–19 Crisis Act, after the conclusion of each employment period in a public service job, as described in subparagraph (B), the Secretary shall cancel the percent specified in such subparagraph of the total amount due on any eligible Federal Direct Loan made after the date of enactment of the Strengthening Loan Forgiveness for Public Servants During the COVID–19 Crisis Act for a borrower who is employed in such public service job and submits an employment certification form described in subparagraph (C).(B)Percent
 amountThe percent of a loan that shall be canceled under subparagraph (A) is as follows:(i)In the case of a borrower who completes 2 years of employment in a public service job, 15 percent of the total amount due on the eligible Federal Direct Loan on the date the borrower commenced employment in such public service job.(ii)In the case of a borrower who completes 4 years of employment in a public service job, 15 percent of the total amount due on the eligible Federal Direct Loan on the date the borrower commenced employment in such public service job.(iii)In the case of a borrower who completes 6 years of employment in a public service job, 20 percent of the total amount due on the eligible Federal Direct Loan on the date the borrower commenced employment in such public service job.(iv)In the case of a borrower who completes 8 years of employment in a public service job, 20 percent of the total amount due on the eligible Federal Direct Loan on the date the borrower commenced employment in such public service job.(v)In the case of a borrower who completes 10 years of employment in a public service job, 30 percent of the total amount due on the eligible Federal Direct Loan on the date the borrower commenced employment in such public service job.(C)Employment certification form(i)In generalIn order to receive loan cancellation under this paragraph, a borrower shall submit to the Secretary an employment certification form that is developed by the Secretary and includes self-certification of employment and a separate part for employer certification that indicates the dates of employment.(ii)DefermentIf a borrower submits to the Secretary the employment certification form described in clause (i), during the period in which the borrower is employed in a public service job for which loan cancellation is eligible under this paragraph, the borrower's eligible Federal Direct Loan shall be placed in deferment.(D)Interest canceledIf a portion of a loan is canceled under this paragraph for any year, the entire amount of interest on such loan that accrues for such year shall be canceled..(b)Special rule for COVID–19 employment disruptions(1)DefinitionsIn this subsection:(A)Employment disruptionThe term employment disruption means a lapse in an individual's employment that is related to the novel coronavirus disease of 2019 (COVID–19), such as a furlough or reduction in force by the employer or the individual's resignation due to illness or family caregiving responsibilities. (B)Public service jobThe term public service job has the meaning given the term in section 455(m)(3) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)(3)).(C)Qualifying emergencyThe term qualifying emergency has the meaning given the term in section 3502 of division A of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136). (D)Qualifying individualThe term qualifying individual means an individual who—(i)has a loan that qualifies for public service loan forgiveness under section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)); and(ii)during the qualifying emergency period—(I)was employed in a public service job; and(II)experiences an employment disruption with respect to the public service job and no longer is employed in a public service job.(2)In generalSubject to paragraph (3), in administering the public service loan forgiveness program under section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) with respect to periods of employment and payments due during the qualifying emergency—(A)each qualifying individual shall be deemed an individual employed in a public service job during the period of the qualifying emergency for purposes of such program; and(B)any monthly payment made by a qualifying individual during the qualifying emergency (including a payment deemed made under section 3513(c) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136)) shall be deemed to be a monthly payment made by an individual employed in a public service job for purposes of such program.(3)Special ruleParagraph (2) shall only apply to a qualifying individual who resumes employment in any public service job by the date that is 6 months after the last day of the qualifying emergency, except that any qualifying individual who, as a result of the application of paragraph (2), would have completed the requirements for full or partial loan cancellation under paragraph (2) or (5) of section 455(m) of the Higher Education Act of 1965 (as amended by this Act) during the qualifying emergency, shall receive such loan cancellation without any required resumption of public service job employment. (4)GuidanceNot later than 30 days after the date of enactment of this Act, the Secretary of Education shall develop and make available guidance for qualifying individuals regarding the assistance available under this subsection.